United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS        September 8, 2006
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 05-30984


TRUSTMARK INSURANCE CO.

                       Plaintiff - Counter Defendant - Appellant -
                       Cross-Appellee

     v.

DANIEL KEHLER

                       Defendant - Counter Claimant - Appellee -
                       Cross-Appellant

                        --------------------
            Appeal from the United States District Court
          for the Western District of Louisiana, Lafayette
                        USDC No. 6:05-CV-515
                        --------------------

Before KING, GARWOOD, and JOLLY, Circuit Judges.

PER CURIAM:*

     AFFIRMED.     See 5th Cir. R. 47.6.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
No.
-2-